OPINION OF THE COURT
Per Curiam.
Respondent Laurence Tod Lewitas was admitted to the practice of law in the State of New York by the Second Judicial Department on December 14, 1988. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now moves, pursuant to 22 NYCRR 603.11, for an order accepting respondent’s resignation from the practice of law and striking his name from the roll of attorneys. Respondent’s affidavit of resignation, sworn to on June 12, 2008, acknowledges that as the principal and 100% owner of Gotham Abstract, LLC (Gotham), a company that issued title insurance in real estate transactions as the agent for its underwriter, Stewart Title Insurance Company (Stewart Title), he misappropriated funds that were entrusted to Gotham. In particular, the allegations raised in the disciplinary complaint filed against respondent and which are being investigated by the Committee are that he misappropriated funds entrusted to Gotham in various real estate transactions which were given by purchasers, sellers and lenders for the specific purpose of recording deeds and mortgages, and for paying liens and taxes in connection with those transactions. Instead of being used for the aforementioned purposes, the funds were used to pay for operating expenses of other businesses owned by respondent. The total of the misappropriated funds is approximately $4.5 million. The above mentioned unethical conduct constitutes violations of Code of Professional Responsibility DR 1-102 (a) (4) and (7) (22 NYCRR 1200.3).
Respondent’s affidavit complies with section 603.11 in that he states that (1) his resignation is submitted freely, voluntarily and without coercion or duress, and that he is fully aware of the implications of submitting his resignation, (2) he is aware that he is currently the subject of an investigation by the Disciplinary Committee, and (3) if the Committee brought charges against him predicated upon the alleged misconduct under investigation, he could not successfully defend himself on the merits against such charges (see 22 NYCRR 603.11 [a] [l]-[3]). He also notes that he is represented by counsel.
Respondent explains that during the relevant time period he was “physically and mentally absent from Gotham, and Gotham *180was being managed by third parties.” Finally, respondent advises that Stewart Title has filed a civil suit against him in Supreme Court, New York County, regarding the misappropriated funds and a temporary restraining order has been issued restraining his personal and business accounts in three different banks. He is in the process of attempting to settle with Stewart Title and has made a settlement offer to their counsel.
As of June 17, 2008, the Lawyers’ Fund for Client Protection has not received any pending claims involving respondent.
Accordingly, the Committee’s motion should be granted, respondent’s resignation from the practice of law accepted, and his name stricken from the roll of attorneys, effective nunc pro tunc to June 12, 2008.
Tom, J.P, Gonzalez, Sweeny, Catterson and Moskowitz, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to June 12. 2008.